DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 3/21/2021 to claims 1, 12, and 51 have been entered. Claims 3, 4, 9, 11, 14, 18-21, 23, 25, 26, 28-31, 33-36, 38-50, and 56-66 are canceled. Claims 1, 2, 5-8, 10, 12, 13, 15-17, 22, 24, 27, 32, 37, 51-55, 67, and 68 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.



Affidavit/Declaration
The three separate declarations (Nitin, Tse, and Norris) under 37 CFR 1.132 filed 3/21/2021 is insufficient to overcome the alternate 35 U.S.C. § 102 and 103 grounds of rejection of claims 1, 2, 8, 10, 12, 16, 17, 22, 24, 27, 32, 37, 51, 54, 55, 67, and 68  based upon Siegel as evidenced by Milivojevic, Dardelle, Orij, and Mazzobre as set forth in the last Office action for the reasons given below.
At bulleted point 7, the Nitin declaration alleges that Siegel is deficient by not teaching that sugars that are naturally present as a mixture with a Vaccinium fruit extract are excluded from the water-soluble constituents of a yeast cell lysate. This is not found persuasive as the arguments does not address the evidentiary references of record (Milivojevic, Dardelle, Orij, and Mazzobre) in support of Siegel and a prima facie case for inherency as set forth in the rejection of record, and is not found persuasive as "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, a chemical composition and its properties are inseparable and if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, Siegel entirely teaches the claimed composition and so any functional properties are presumed present absent any showing to the contrary, and a rationale accompanied by additional evidence (Dardelle) was made of record to establish a prima facie case for inherency in the last Office Action thus shifting the burden to Applicant to show otherwise. See M.P.E.P. § 2112 (III)-(V).
At bulleted points 8 and 9, the Nitin declaration appears to allege that Siegel is deficient because yeast and bacteria utilize simple sugars such as glucose forth their 
At bulleted points 10-13, the Nitin declaration alleges that Dardelle and Mazzobre are deficient by not teaching at least 10% of the sugars are excluded from the claimed cells in the composition comprising cells and bioactive agents. This is not found persuasive of error for several reasons. First, Applicant relies are Dardelle alone without considering what the combination of Siegel as evidenced by Dardelle and Mazzobre would suggest to a person of ordinary skill in the art with respect to the inherent properties of the composition of Dardelle; see M.P.E.P. § 2112. Second, Applicant has not yet presented any additional factual evidence to the contrary that the sugar molecules of Siegel would not inherently load into the cell wall of Siegel’s plasmolyzed yeast cells at less than 50% based on the known hydrophobic properties of sugar compounds as evidenced by Mazzobre and the passive diffusion properties of said compounds in aqueous medium as evidenced by Dardelle. Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973), and also M.P.E.P. § 713.01(c)(III).
	At bullet point 14, the Nitin declaration alleges that Siegel is only directed towards yeast cell lysates. This is not found persuasive of error and misrepresents the rejections of record as Siegel is directed towards both yeast autolysates and 
At bullet point 15, the Nitin declaration alleges that Siegel is deficient by in-part making utilizing spray drying methods and relying on Sobulska and Zbicinski et al. 2020 (Exhibit E). This is not found persuasive of error for several reasons. First, is noted that the features upon which applicant relies (i.e., product-by-process limitations to how the claimed composition is made that otherwise excludes spray drying) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the spray drying methods of Siegel do not appear to be germane to loading the yeast cells of Siegel with bioactive agents as the spray drying step appears to be an alternative embodiment and taught downstream of the plasmolysis and autolysis steps of Siegel (e.g. ¶0070-0092 of Siegel).
As a whole, the Tse and Norris declarations alleges that the claimed composition is patentable because it meets a long-felt need in this art. However, identification of the need is not sufficient by itself as neither of these declarations sets forth that the need was not solved by others. See M.P.E.P. § 716.04.
For the reasons given above, the Nitin, Tse and Norris declarations are not found persuasive of error at this time.

Response to Arguments
Applicant’s arguments on pages 6-18 of the reply, have been fully considered, but not found persuasive of error for the reasons given below. Any reliance on the three instant declarations is fully addressed above.
On page 7 of the reply, Applicant alleges that Siegel as evidenced by Milivojevic, Dardelle, Orij, and Mazzobre does not teach every element of composition claim 1. This is not found persuasive as it amounts to a general allegation of error that the claim defined a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	On pages 8 and 9 of the reply, Applicant alleges that Siegel is only directed towards yeast cell lysates. This is not found persuasive of error and misrepresents the rejections of record as Siegel is directed towards both yeast autolysates and plasmolyzed yeast (i.e. yeast cells wherein the intracellular water content is reduced relative to non-plasmolyzed yeast cells). Also, Siegel teaches that complete cellular breakdown does not occur during autolysis (¶0065), thus reasonably reading on the cells of claim 1.
	On page 9-10 and 12 of the reply, Applicant alleges error over the Raganathan declaration (dated 9/14/2020), which is not found persuasive of error for the reasons given on pages 8-11 Office Action dated 9/23/2020. 
	Applicant’s arguments on pages 10-18 are acknowledged, but not found persuasive, as they simply repeat the language of claim 1 and assert the claim is not anticipated nor rendered prima facie obvious over the cited prior art without specifically addressing the alternate 35 U.S.C. § 102 and 103 rejections of record and specific 

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1, 2, 8, 10, 12, 16, 17, 22, 24, 27, 32, 37, 51, 54, 55, 67, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or alternatively under 35 U.S.C. § 103 as unpatentable over Siegel et al. (US 2009/0041872) as evidenced by Milivojevic et al. (Turk. J. Biol (2012), 36, 738-745), Dardelle et al. (Food Hydrocolloids (2007), 21, 953-960), Orij et al. (Biochmica et Biophysica Acta (2011), 1810, 933-944),  and Mazzobre et al. (Carbohydrate Research (2005), 340, 1207-1211)
Siegel teaches a composition comprising blueberry/bilberry extract incorporated into plasmolysed yeast or autolysed yeast extracts, and wherein yeast cell wall appears red-blueish color (Examples 1 and 2 at ¶0107-0112) anticipating or reading on the elected species comprising fruit concentrate and yeast cells for claims 1, 8, 11, both live and dead cells for 12, 16, 17, 32 (e.g. the color is stabilized within the yeast cell wall), the embodiment of fungal cells for claim 54, and the embodiment of a liquid (before atomization) and a solid (dried particles after atomization; as evidenced by ¶0094) for claim 67. Siegel teaches that complete cellular breakdown does not occur during autolysis (¶0065), anticipating or reading on the cells of claim 1. Siegel teaches that the blueberry/bilberry inherently comprises anthocyans as species of antioxidants (Table 5 and ¶0115-0116; also ¶0004-0006), anticipating or reading on claim 27 and the embodiment of oxidative stress for claim 51. Siegel teaches combining the composition 
Regarding claim 1, Siegel is silent if the blueberry/bilberry extract comprises sugars. Regarding claim 10, Siegel is silent if the sugars are a monosaccharide, disaccharide, oligosaccharide, or a mixture thereof. However, Milivojevic teaches bilberry extract comprises glucose, fructose, and sucrose (Table 1; extraction and sugar quantification methods at p739-740 under Materials and Methods) and so Siegel as evidenced by Milivojevic inherently anticipates or reads on the embodiments of monosaccharides and disaccharides and their mixture for claim 10.
Regarding claims 22, Siegel is silent regarding if the bioactive agents have enhanced thermal stability when incorporated into yeast cells. However, Dardelle teaches that flavor compounds encapsulated in yeast imparts thermos-stability (Abstract and the 1st paragraph of the Introduction), and so and so Siegel as evidenced by Dardelle inherently anticipates or reads on claim 22.
Regarding claim 24, Siegel is silent regarding if the bioactive agents have enhanced pH stability when incorporated into yeast cells. However, Orij teaches that yeast cells actively control the intracellular pH levels through protein ATPases (Abstract; p936-937, subheading 3.1), and that almost all proteins in the cells contain weakly acidic and basic amino acid residues which act as buffers (p934-935, subheading 1.3, and Table 1), and so Siegel as evidenced by Orij inherently anticipates or reads on claim 24.
the structure of the composition of claim 1. 
Regarding claim 1, Siegel is silent if at least 10% of the sugar from the blueberry/bilberry mixture is excluded out of the yeast cells. Regarding claim 2, Siegel is silent if at least 50% of the sugar from the blueberry/bilberry mixture is excluded out of the yeast cells. However, Dardelle teaches that passive diffusion of flavor compounds in an aqueous medium is directly proportional to the compound’s hydrophobicity (logP) and wherein 50% loading efficiency requires logP greater than about 2-2.5 (p954, subheading 2.1, Fig. 1, and p956, paragraph starting “Fitting the measured efficiency values…”) and Mazzobre teaches that representative species sugars have logP values in the range of -2.7 to -6.76 (Table 1). Siegel’s methods of loading the plasmolysed or autolysed yeast in water provides for a reasonable basis absent any showing to the contrary that Siegel’s composition comprising blueberry/bilberry extract incorporated into plasmolysed or autolysed inherently excludes at least 50% sugars, on Dardelle that loading efficiency in an aqueous medium positively correlates to hydrophobicity and efficiency greater than about 2-2.5 as approximate from the sigmoidal graph in Fig .1 and based on the known hydrophilicity of the sugars as evidenced by Mazzobre that are more negative than the test hydrophobicity range of Dardelle.  
prima facie case of either anticipation or obviousness has been established. Furthermore, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Therefore and in the absence of any evidence to the contrary, Siegel’s composition is substantially similar to the elected composition of fruit concentrate incorporated into yeast cells and inherently excludes sugars and excludes at least 10 and at least 50% of sugars in the fruit concentrate from the yeast cells as evidenced by Dardelle and Mazzobre. The burden remains with Applicant to show that Siegel’s composition as evidenced by Dardelle and Mazzobre does not necessarily or inherently possess the characteristics of the claimed product to overcome the anticipation rejection, and to otherwise show that any differences between the prior art composition and the claimed composition are non-obvious.
Claim 55 is a product-by-process claim. See M.P.E.P. § 2113; product-by-process claims are not limited to the manipulations of the recited steps, only the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653